BARFIELD, Judge,
dissenting:
The Public Employees Relations Commission and the majority of this court have concluded that management may prohibit distribution of union literature in a teach*65er’s lounge found to be a non-work area because some teachers may work in the lounge. However, management may not prohibit distribution of the same literature in the same lounge if it is appended to the bulletin board because a rival union bargaining agent has a contractual right to use of the bulletin board to publish notices. Upon this rationale management pays attorney’s fees for having committed an unfair labor practice. I trust management can now better understand the error of its ways than can I.